     Case: 1:20-cv-01036 Document #: 144 Filed: 01/22/21 Page 1 of 3 PageID #:2877




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



GENERAL TOOLS & INSTRUMENTS,
LLC.                                                Case No.: 1:20-cv-01036

                              Plaintiff,            Judge Jorge L. Alonso

v.                                                  Magistrate Judge Susan E. Cox

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”

                              Defendants.



                        DEFENDANTS’ MOTION TO SET ASIDE
                    ENTRY OF DEFAULT AND DEFAULT JUDGMENT
                      PURSUANT TO FED. R. CIV. P. 55(c) and 60(b)

        Defendants Lin-Tong, and MooMail-US (“Defendants”), by and through their counsel,

submits this motion to set aside entry of default and default judgment under Fed. R. Civ. P. 55(c)

and 60(b) to set aside entry of default and default judgment [Dkt. 111]. Defendants did not receive

summons or complaint. At the time the court entered judgment against Defendants, it lacked

personal jurisdiction over Defendants because of the improper service of process. The Court likewise

lacked jurisdiction over the Defendants when it found Defendants in default. Because this Court

cannot exercise personal jurisdiction over Defendants due to improper service, the judgment against

Defendants should be void and vacated.

        For the reasons detailed in the supporting memorandum, Defendants respectfully

request that this Court set aside entry of default and default judgment for improper service.



                                                1
   Case: 1:20-cv-01036 Document #: 144 Filed: 01/22/21 Page 2 of 3 PageID #:2878




Dated: January 22, 2021                            Respectfully submitted,


                                                   /s/ Tianyu Ju
                                                   Tianyu Ju
                                                   GLACIER LAW PLLC
                                                   200 E. Randolph Dr., Ste. 5100
                                                   Chicago, Illinois 60601
                                                   (Tel.): 626-727-8666
                                                   (Fax): 626-727-9666
                                                   Attorneys for Defendants




                                         2
    Case: 1:20-cv-01036 Document #: 144 Filed: 01/22/21 Page 3 of 3 PageID #:2879

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this January 22, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system and service was perfected on all counsel of

record and interested parties through this system, which will deliver a true and correct copy of

the foregoing documents via CM/ECF.




                                                       Respectfully Submitted:


 Date: 01/22/2021                                      /s/ Tianyu Ju

                                                       Tianyu Ju, Esq.
                                                       GLACIER LAW PLLC
                                                       200 E. Randolph Dr., Ste. 5100
                                                       Chicago, IL 60601
                                                       Attorney for Defendants




                                              3
